Exhibit 10.2

Amendment and restatement of Sections 4.1, 4.2(d), 6.4, 15.1, and 16.3 of the
Fisher Communications Amended and Restated 2008 Equity Incentive Plan:

4.1 Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 15.1(a), a
maximum of 600,000 shares of Common Stock shall be available for issuance under
the Plan. Shares issued under the Plan shall be drawn from authorized and
unissued shares.

4.2 Share Usage

(d) Notwithstanding the other provisions in this Section 4.2, the maximum number
of             shares that may be issued upon the exercise of Incentive Stock
Options shall equal the aggregate share number stated in Section 4.1, subject to
adjustment as provided in Section 15.1(a).

6.4 Dividends and Distributions

Participants may, if and to the extent the Committee so determines, be credited
with dividends paid with respect to shares of Common Stock underlying an Award
in a manner determined by the Committee in its sole discretion. The Committee
may apply any restrictions to the dividends or dividend equivalents that the
Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of payment of dividends or dividend equivalents, including
cash, shares of Common Stock, Restricted Stock or Stock Units. Notwithstanding
the forgoing, the crediting of any dividends or dividend equivalents with
respect to shares of Common Stock underlying an Award must comply with or
qualify for an exemption under Section 409A of the Code. Also notwithstanding
the foregoing, the right to any dividends or dividend equivalents declared and
paid on Restricted Stock must (i) be paid at the same time they are paid to
other shareholders and (ii) comply with or qualify for an exemption under
Section 409A of the Code.

15.1 Adjustment of Shares

(a) In the event, at any time or from time to time, a stock dividend, stock
split, spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, statutory share exchange distribution to shareholders other than
a normal cash dividend, or other change in the Company’s corporate or capital
structure results in (i) the outstanding             shares of Common Stock, or
any securities exchanged therefor or received in their place, being exchanged
for a different number or kind of securities of the Company or (ii) new,
different or additional securities of the Company or any other company being
received by the holders of shares of Common Stock, then the Committee shall make
proportional adjustments in (1) the maximum number and kind of securities
available for issuance under the Plan; (2) the maximum number and kind of
securities issuable as Incentive Stock Options as set forth in Section 4.2;
(3) the maximum numbers and kind of securities set forth in Section 16.3; and
(4) the number and kind of securities that are subject to any outstanding Award
and/or the per share price of such securities.

(b) The Committee may also make adjustments as described in subsection
15.1(a)(ii)(4) in the event of any distribution of assets to shareholders other
than a normal cash dividend. In determining adjustments to be made under this
Section 15.1(b), the Committee may take into account such factors as it deems
appropriate, including (i) the restrictions of applicable law, (ii) the
potential tax and accounting consequences of an adjustment and (iii) the
possibility that some awardees might receive an adjustment and a distribution or
other unintended benefit, and in light of such factors or circumstances may make
adjustments that are not uniform or proportionate among outstanding Awards,
modify vesting dates, defer the delivery of stock certificates or make other
equitable adjustments. Any such adjustments to outstanding Awards shall be
effected in a manner that precludes the enlargement of rights and benefits under
such Awards.

(c) Adjustments, if any, and any determinations or interpretations, including
any determination of whether a distribution is other than a normal cash
dividend, made by the Committee, as to the terms of any of the foregoing
adjustments shall be conclusive and binding. Notwithstanding the foregoing
provisions of this Section 15.1, the issuance by the Company of shares of stock
of any class, or securities convertible into shares of stock of any class, for
cash or property, or for labor or services rendered, either upon direct sale or
upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, outstanding Awards. Also notwithstanding the foregoing,
a dissolution or liquidation of the Company or a Company Transaction shall not
be governed by this Section 15.1 but shall be governed by Sections 15.2 and
15.3, respectively.

16.3 Limitations

Subject to adjustment from time to time as provided in Section 15.1(a), no
Covered Employee may be granted Awards other than Performance Units subject to
this Section 16 in any calendar year period with respect to more than 200,000
shares of Common Stock for such Awards, except that the Company may make
additional onetime grants of such Awards for up to 250,000 shares to newly hired
or newly promoted individuals, and the maximum dollar value payable with respect
to Performance Units or other awards payable in cash subject to this Section 16
granted to any Covered Employee in any one calendar year is $1,000,000.

The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 16 as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for “performance-based compensation”
within the meaning of Section 162(m) of the Code, or any successor provision
thereto.

